UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by Registrant x Filed by a Party other than the Registrant ¨ Check the appropriate box: ¨ Preliminary Proxy Statement ¨ Confidential, for Use of the Commission Only (as permitted by Rule 14A-6(e)(2)) x Definitive Proxy Statement ¨ Definitive Additional Materials ¨ Soliciting Material Pursuant to 240.14a-12 TOWER FINANCIAL CORPORATION (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required ¨ Fee computed on the table below per Exchange Act Rules 14a-6(i)(4) and O-11 1. Title of each class of securities to which transaction applies. 2. Aggregate number of securities to which transaction applies. 3. Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule O-11 (set forth the amount on which the filing fee is calculated and state how it was determined). 4. Proposed maximum aggregate value of transaction. 5. Total fee paid. ¨ Fee paid previously with preliminary materials ¨ Check box if any part of the fee is offset as provided by the Exchange Act Rule O-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1. Amount Previously Paid: 2. Form, Schedule, or Registration Statement No.: 3. Filing Party: 4. Date Filed: April 23, 2010 Dear Fellow Shareholder: Please accept my personal invitation to attend the Annual Meeting of Shareholders of Tower Financial Corporation, which will be held on Tuesday, May 25, 2010, 5:30 p.m., EDT. In the lobby of Tower Bank 116 East Berry Street Fort Wayne, Indiana Enclosed you will find your proxy statement and proxy voting card, and the 2009 Annual Report to Shareholders. We urge you to complete, sign, date and return the enclosed proxy in the accompanying pre-addressed, postage-paid envelope as promptly as possible, whether or not you plan to attend the meeting. If your schedule permits you to attend the meeting, you may RSVP to Julie Bobay at 260.427.7000 or you may indicate your attendance plans on the proxy card. We look forward to visiting with you that evening. Sincerely, \s\:Michael D. Cahill Michael D. Cahill Chief Executive Officer Table of Contents Page Solicitation of Proxies, Voting and Other Matters 1 Record Date and Outstanding Shares 1 Information About the Annual Meeting and Voting 1 Governance of the Company 3 Corporate Governance Policy 3 Nominating and Corporate Governance Committee 4 Audit Committee 5 Compensation Committee 5 Proposal 1 – Election of Directors 6 Information About Directors, Nominees and Executive Officers 7 Beneficial Stock Ownership of Directors, Executive Officers and Persons Owning More than Five Percent of the Company’s Common Stock 11 Compensation Committee Report 14 Compensation Discussion and Analysis 14 Tables 29 Directors Compensation Table 38 Proposal 2 39 Audit Committee Report 40 Related Persons Transactions 41 Shareholder Proposals for 2011 Annual Meeting 43 Table of Contents TOWER FINANCIAL CORPORATION FORT WAYNE, INDIANA 46802 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS To Be Held on May 25, 2010 TO THE SHAREHOLDERS OF TOWER FINANCIAL CORPORATION The 2010 Annual Meeting of Shareholders of Tower Financial Corporation will be held in the lobby of Tower Bank & Trust Company, 116 East Berry Street, Fort Wayne, Indiana 46802 on Tuesday, May 25, 2010 at 5:30 p.m., EDT, for the purpose of considering and voting upon the following matters: 1. To elect four Class I directors whose terms will expire in 2013 or until their respective successors are duly elected and qualified; 2. To ratify the appointment by the Audit Committee of the Board of Directors of Crowe Horwath, LLP as Tower Financial Corporation’s independent registered public accounting firm for the fiscal year ending December 31, 2010; and 3. OTHER BUSINESS. To transact such other business as may properly be brought before the Annual Meeting or any adjournment or postponement thereof. The Board of Directors has fixed the close of business on Wednesday, March 10, 2010 as the record date for the determination of shareholders entitled to notice of and to vote at such meeting or any adjournment(s) or postponement thereof. A list of shareholders entitled to vote at the Annual Meeting will be available for examination at the offices of the Company for ten (10) days prior to the Annual Meeting. We urge you to complete, sign, date and return the enclosed proxy in the accompanying pre-addressed, postage-paid envelope as promptly as possible, so that your shares of stock may be represented and voted in accordance with your wishes and in order that the presence of a quorum may be assured at the Annual Meeting. If you attend the meeting, you may revoke your proxy and vote in person. We urge you to vote as soon as possible to ensure that your vote will be properly recorded and counted. The Company’s Annual Report for the year ended December 31, 2009, is enclosed herewith. By Order of the Board of Directors, \s\:Michael D. Cahill Michael D. Cahill Chief Executive Officer Fort Wayne, Indiana April 23, 2010 This Notice and Proxy Statement are first being sent to shareholders on or about April 23, 2010. Table of Contents TOWER FINANCIAL CORPORATION FORT WAYNE, INDIANA 46802 PROXY STATEMENT for Annual Meeting of Shareholders To be held May 25, 2010 SOLICITATION OF PROXIES, VOTING AND OTHER MATTERS Important Notice Regarding the Availability of Proxy Materials for the Shareholders Meeting to Be Held on May 25, 2010: The enclosed proxy statement, the notice of annual meeting, a form of proxy, and our 2009 Annual Report to Shareholders are all also available on the internet at the following website:www.towerbank.net.In accordance with Securities and Exchange Commission rules, the foregoing website does not use “cookies”, track user moves or gather any personal information. General This Proxy Statement and the accompanying proxy is being furnished to shareholders of Tower Financial Corporation (the “Company”) in connection with the solicitation of proxies by our Board of Directors, to be voted at the 2010 Annual Meeting of Shareholders of the Company (the “Annual Meeting”) and at any and all adjournments and postponements thereof.The Annual Meeting will be held on Tuesday, May 25, 2010 at 5:30 p.m., Fort Wayne time, in the lobby of Tower Bank & Trust Company, 116 East Berry Street, Fort Wayne, Indiana 46802. The executive offices of the Company are located at, and the mailing address of the Company is, 116 East Berry Street, Fort Wayne, Indiana 46802. When the accompanying proxy is properly executed and returned, the shares represented thereby will be voted at the Annual Meeting in accordance with the directions noted thereon. Record Date and Outstanding Shares Only shareholders of record at the close of business on March 10, 2010 will be entitled to notice of and to vote at the 2010 Annual Meeting or at any adjournment or postponement thereof. If a quorum is not present or represented at the Annual Meeting, the shareholders entitled to vote, either present in person or represented by proxy, may adjourn the Annual Meeting from time to time, without notice other than by announcement at the Annual Meeting, until a quorum is present or represented. As of that Record Date, we had 4,094,432 shares of common stock outstanding, each of which is entitled to one vote on each matter to be acted on at the Annual Meeting. There is no cumulative voting. The presence, in person or by proxy, of a majority of the outstanding shares entitled to vote is necessary to constitute a quorum at the Annual Meeting.Shares held of record for you by a bank or broker that are voted on any matter will be included in determining whether there is a quorum. This Proxy Statement and accompanying form of proxy are first being mailed to shareholders on or about April 23, 2010. The Company’s Annual Report to Shareholders for 2009 is enclosed herewith but does not constitute any part of these proxy solicitation materials. Information About the Annual Meeting and Voting Revocation of Proxies If you execute and return the enclosed proxy, you may still revoke your proxy and change your vote at any time before its exercise at the Annual Meeting. If you execute and deliver more than one proxy, the proxy having the latest date will revoke any earlier proxies. You may revoke your proxy by giving written notice of revocation to the Company addressed to Richard R. Sawyer, Chief Financial Officer, 116 East Berry Street, Fort Wayne, Indiana 46802. No such revocation shall be effective, however, unless such notice of revocation is received by the Company at or prior to the Annual Meeting. If you vote by proxy but attend the Annual Meeting, you will be given the opportunity to revoke your proxy at that time and vote in person. Unless revoked, your proxy will be voted at the Annual Meeting in accordance with your instructions. If you are a shareholder whose shares are not registered in your own name, you will need written authorization from your record holder to vote in person at the Annual Meeting. 1 Table of Contents Voting Instructions With respect to shares you hold in your own name, if you do not provide contrary instructions in your proxy, your shares will be voted FOR Proposal 1 (the election as directors of all nominees listed under “Election of Directors”); FOR Proposal 2 (the “Ratification of Engagement of Outside Accountants”); and FOR discretionary authority to vote on any other matter to properly come before the meeting. With respect to your shares that are held in “street name” (i.e., by a bank or brokerage firm), your bank or brokerage firm is the record owner of your shares and, as such, is required to vote your shares in accordance with your instructions. In order to vote these shares, however, you will need to follow your bank’s or brokerage firm’s voting directions. If you do not provide your voting instructions, then, under current New York Stock Exchange rules, your bank or broker will not be able to vote on Proposal 1 (the election of directors) because that is considered to be a “non-discretionary” matter, although they would be able to vote on Proposal 2 (ratification of outside accounting firm), with respect to which the bank or brokerage firm is entitled to exercise its votingis “discretion.” This means that, with respect to the election of directors, if your bank or brokerage firm is the record owner of your shares, and if they have not received your voting instructions regarding that matter, they will not vote on Proposal 1. These “broker non-votes” will then simply not be considered, including in determining the number of votes necessary for approval. In connection with the election of directors (Proposal 1), you may vote “FOR” all of the director nominees or your vote may be “WITHHELD” from one or more nominees. For all other proposals, you may vote “FOR” or “ABSTAIN.” Directors will be elected by a “plurality” of the votes actually cast. Thus, for this Annual Meeting, those nominees for election as directors receiving the four highest number of votes will be elected, regardless of the number of votes which for any reason (including abstentions, broker non-votes or withheld votes) are not cast for the election of such nominees. Abstentions will be included in vote totals and, as such, will have no effect on Proposal 1, other than reducing the number of votes a candidate receives. Abstentions, however, will have the same effect as a vote against Proposals 2 and 3, which require the affirmative vote of a majority of the total number of outstanding shares entitled to vote. If you own shares through the Tower Financial Corporation 401(k) Plan, your proxy will also serve as a voting instruction for Tower Bank & Trust Company, the administrator of the Plan, with respect to shares of Tower Financial Corporation common stock attributable to your 401(k) account as of the record date. You may vote in one of four ways: (1) by mail (by completing and signing the proxy card that accompanies this proxy statement); (2) by telephone; (3) by using the Internet; and (4) in person (by either delivering your completed proxy card or by casting a ballot if you attend the Annual Meeting). The telephone and Internet voting procedures have been set up for your convenience and have been designed to authenticate your identity, to allow you to give your voting instructions, and to confirm that those instructions have been properly recorded. If you would like to vote by telephone or by using the Internet, please refer to the specific instructions on the proxy card. The deadline for voting by telephone or via the Internet is 11:59 p.m. EDT on Monday, May 24, 2010. Other Matters The Board of Directors knows of no matters, other than those described in the attached Notice of Annual Meeting, which are to be brought before the meeting. If other matters properly come before the meeting, it is the intention of the persons named in the enclosed proxy to vote such proxy in accordance with their discretion. 2 Table of Contents The entire cost of printing, assembling and mailing the Annual Report, this notice and this Proxy Statement, as well as soliciting proxies and the cost of forwarding solicitation materials to the beneficial owners of shares will be borne by the Company. Proxies may be solicited by mail, facsimile, e-mail and personal contacts. Directors, officers, or regular employees of the Company or its subsidiaries may also solicit proxies without additional compensation but may be reimbursed for out-of-pocket expenses. Voting Results An automated system administered by our transfer agent tabulates the votes cast by proxy, and we will adjust these totals for and hand tabulate the votes cast in person at the Annual Meeting. We will report the voting results on an SEC-prescribed Current Report on Form 8-K, which is required to be filed with the Securities and Exchange Commission within four business days after the Annual Meeting. Householding Some banks, brokers and other record holders may participate in the practice of “householding” proxy statements and annual reports. This means that only one copy of our proxy statement and Annual Report to Shareholders may have been sent to your household, even though multiple shareholders may reside there. We will promptly deliver a separate copy of either document to you if you contact us at the following address, telephone number or e-mail address: Tower Financial Corporation, 116 East Berry Street, Fort Wayne, Indiana 46802, telephone: 260-427-7000 or via e-mail at customer.care@towerbank.net. If you want to receive separate copies of the proxy statement or Annual Report to Shareholders in the future, or if you are receiving multiple copies and would like to receive only one copy per household, you should contact your bank, broker or other record holder, or you may contact us at the above address, telephone number or e-mail address. GOVERNANCE OF THE COMPANY Corporate Governance Policy Our business affairs are managed under the direction of our Board of Directors in accordance with the Indiana Business Corporation Law and our Articles of Incorporation and Bylaws. The role of our Board of Directors is to effectively govern the affairs of our Company for the benefit of our shareholders and other constituencies. The Board strives to ensure the success and continuity of our Company and its mission through the election and appointment of qualified management. It is also responsible for ensuring that Tower Financial Corporation’s activities are conducted in a responsible and ethical manner. We are committed to the maintenance of sound corporate governance principles. We operate under corporate governance principles and practices that are reflected in written Corporate Governance Guidelines and in a written Charter for our Nominating and Corporate Governance Committee, both of which are available on our website at www.towerbank.net. These include the following principles: · A majority (although currently 75%) of our directors and all of the members of our Audit, Compensation and Nominating and Corporate Governance Committees are required to meet the independence requirements of the Marketplace Rules of the Nasdaq Stock Market. · The Board and each Board committee have the authority to engage independent legal, financial or other advisors as they deem necessary, at our expense. · Non-employee directors meet in executive session at least three times annually. · Our Board and Board committees conduct an annual self-evaluation. · Our Board reviews succession planning at least annually. · Directors have free access to our officers and employees. · Our independent directors utilize input from the Nominating and Corporate Governance Committee and from the Compensation Committee to conduct an annual review of our CEO’s performance. 3 Table of Contents Nominating and Corporate Governance Committee The members of the Nominating and Corporate Governance Committee during 2009 were Kathryn D. Callen, Robert N. Taylor, and Irene A. Walters. Irene A. Walters serves as the Chair of this Committee. Robert N. Taylor was appointed to the committee at the January committee meeting, to replace R.V. Prasad Mantravadi, who resigned from the board effective December 31, 2008.Each of the Nominating and Corporate Governance Committee members is “independent,” as such term is defined the Marketplace Rules of the Nasdaq Stock Market. The Nominating and Corporate Governance Committee is responsible for making recommendations to the Board concerning the organization, size and composition of our Board of Directors and its three standing committees; identifying individuals qualified to become as well as to continue to serve as Board members and committee members, consistent with criteria approved by the Board and reflected in the Committee’s Charter; recommending to the Board the persons to be nominated by the Board for election as directors at the Annual Meeting of Shareholders or for appointment to fill vacancies; recommending appointments to and the Chairs of the three standing committees; developing and recommending to the Board a set of corporate governance principles and overseeing the evaluation of the Board and Board members. The Committee’s responsibilities also include oversight of the Board’s annual review of succession planning with respect to senior executives. The Nominating and Corporate Governance Committee also drafts, administers and oversees a Code of Conduct for the Company’s directors and senior officers, as well as a Company-wide Code of Ethics. The Company’s Board of Directors has adopted a written charter for the Nominating and Corporate Governance Committee, which is available on the Company’s website at www.towerbank.net and is periodically reviewed by the Committee members of the Nominating and Corporate Governance Committee. The Committee identifies potential nominees for membership on the Board, taking into account such factors, among others, as education, areas of expertise or specific skills, general business acumen, the nominee’s ability to represent all shareholders without a conflict of interest, the nominee’s ability to work in and promote a productive environment, an established record of personal achievement and independent thought, and geographic, occupational, gender, race and age diversity. All such nominees and all incumbent nominees are then evaluated on the basis of these criteria, as well as their willingness to devote sufficient time to carrying out his or her duties and responsibilities to the Board and its committees. Generally, the members of the Nominating and Corporate Governance Committee will first consider current Board members for re-nomination, to the extent they have determined that these persons, through their prior performance, have demonstrated that they meet the applicable criteria and have developed a valuable in-depth knowledge of the Company, its history, its strengths and weaknesses, and its goals and objectives. The Nominating and Corporate Governance Committee held three meetings during 2009.All committee members were attendance for these meetings. The Nominating and Corporate Governance Committee will consider nominees recommended by shareholders. In order to provide the Nominating and Corporate Governance Committee sufficient time to evaluate candidates, shareholders desiring to recommend a director candidate for consideration by the Nominating and Corporate Governance Committee should send such recommendation to the Secretary of the Company, 116 East Berry Street, Fort Wayne, Indiana 46802, no later than December 15, 2010, who will forward it to the Committee. Any such recommendation should include a description of the candidate’s qualifications for board service, the candidate’s written consent to be considered for nomination and to serve if nominated and elected, and addresses and telephone numbers for contacting the shareholder and the candidate for more information. A shareholder who wishes to nominate an individual as a director candidate at the annual meeting of shareholders, rather than recommend the individual to the Nominating and Corporate Governance Committee as a nominee, must comply with the advance notice requirements, a summary of which is provided in this proxy statement under “Shareholders’ Proposals for 2011 Annual Meeting.” During 2009, the Board of Directors met six times. During 2009, each of our directors, except five, attended 75% or more of the total number of meetings of the Board and the committees of which each such director was a member during the period of time in which he or she served on such committees.Scott A. Glaze, Jerome F. Henry, Jr., Charles J. Surack, and Willliam G. Niezer attended 67% of the total meetings of the Board during 2009 and John V. Tippmann, Sr, attended 50% of the total meetings of the Board in 2009.Mr. Tippmann does not serve on any committees.All of the Company’s eleven directors who served as independent directors during 2009 attended the Company’s 2009 Annual Meeting of Shareholders. 4 Table of Contents In addition to its Nominating and Corporate Governance Committee, we have two other standing committees, an Audit Committee and a Compensation Committee. Each of these committees has a charter that has been approved by the Board. Each committee must review the appropriateness of its charter and perform a self-evaluation at least annually. Audit Committee The current members of the Audit Committee are Keith E. Busse, Kathryn D. Callen, Jerome F. Henry, Jr., and William G. Niezer, who is the Chair of the Audit Committee. The Board of Directors and the Audit Committee believe that each current Audit Committee member is “financially literate,” in that each of them has financial management expertise as required by law. The Board and the Audit Committee, however, have formally designated Keith E. Busse as the “audit committee financial expert.” All Audit Committee members are “independent” as that term is defined by Nasdaq Stock Market rules and Section 10A(m)(3) of the Securities Exchange Act of 1934. None of the members of the Audit Committee serves on the Audit Committees of more than two other public companies. The Audit Committee met eight times during 2009 and all members of the Audit Committee attended at least 75% of the Audit Committee meetings. The responsibilities of our Audit Committee and its activities during 2009 are described in the Report of the Audit Committee set forth beginning at page 36 of this Proxy Statement. The Board of Directors has adopted a written charter for the Audit Committee, a copy of which is posted on our website at www.towerbank.net. Compensation Committee The current members of the Compensation Committee are Debra A. Niezer, Robert N. Taylor, and Joseph D. Ruffolo. Michael S. Gouloff served as the Chair of the Compensation Committee during 2009 until his resignation from the Board of Directors on December 11, 2009.Robert N. Taylor was chosen by the board to replace Mr. Gouloff on the committee effective January 1, 2010.Mr. Ruffolo was appointed to serve as Chair of the Compensation Committee in 2010.The Board of Directors has determined that each of the Compensation Committee members is “independent,” as such term is defined by Nasdaq Stock Market rules.The Compensation Committee evaluates and approves the compensation of our President, Chief Executive Officer and other Named Executive Officers and certain other senior officers. The Committee also makes recommendations to our Board regarding the salaries and bonuses of our other executive officers and the compensation of our directors. The Compensation Committee also oversees the evaluation of management by the Board. The Compensation Committee administers our 1998 Stock Option Plan, our 2001 Stock Option Plan and our Tower Financial Corporation 2006 Equity Incentive Plan. Our Board of Directors has adopted a written Charter for the Compensation Committee, which it revises from time to time. A copy of our Compensation Committee Charter is available on our website at www.towerbank.net. In addition, the Compensation Committee reviews our Compensation Discussion and Analysis and determines whether it should be included in our Annual Report on Form 10-K or, alternatively, included in this Proxy Statement and incorporated by reference from this Proxy Statement into our Annual Report on Form 10-K. The Compensation Committee’s report is set forth beginning on page 14 of this Proxy Statement. During 2009, the Compensation Committee held four full committee meetings, and all members of the Compensation Committee attended 75% or more of these meetings. Neither the Chief Executive Officers nor any of the Named Executive Officers were present during Compensation Committee deliberations regarding salaries or benefits. Compensation Committee Interlocks and Insider Participation No officer or employee or former officer of the Company or any of its subsidiaries served as a member of the Compensation Committee during 2009. Moreover, during 2009 (a) no executive officer of the Company served on the compensation committee of another entity, one of whose executive officers served on our Compensation Committee, and (b) no executive officer of the Company served as a director of another entity, one of whose executive officers served on our Compensation Committee. 5 Table of Contents PROPOSAL 1 ELECTION OF DIRECTORS Under our bylaws, the Board of Directors is to be comprised of thirteen members. Our Articles of Incorporation provide that the directors are to be divided into three classes: Class I, Class II and Class III. Each director in each class serves a three year term, with one class being elected at each Annual Meeting. Class I currently consists of five directors (with terms expiring in 2010), Class II consists of four directors (with terms expiring in 2012) and Class III consists of five directors (with terms expiring in 2011). We are nominating four Class I Directors, leaving one Class I vacancy. Each nominee, if elected, will serve a three year term expiring in 2013 or until their respective successor shall have been elected and qualified. Upon recommendation of the Nominating and Corporate Governance Committee, the Board of Directors has nominated the following persons for reelection as Class I directors, for three year terms: · Scott A. Glaze, · William G. Niezer, · Robert N. Taylor, and · John V. Tippmann, Sr. Each of these four nominees is currently a Class I director, whose term expires in 2010. The fifth Class I director, Charles J. Surack, whose term expires at the Annual Meeting, declined to stand for re-election, but the resulting Class I vacancy will not be filled at the Annual Meeting. The other members of the Board, who are Class II and Class III directors, will continue in office in accordance with their previous elections until the expiration of their respective terms at the 2011 or 2012 Annual Meeting of Shareholders.The existing Class III vacancy will not be filled at this time. Nine of the twelve directors {Schenkel, Cahill & Tippmann] of the Company (indicated by asterisk in the following Table of “Information About Directors, Nominees and Executive Officers”) are “independent directors” as defined by the Marketplace Rules of the Nasdaq Stock Market. Our Board of Directors has additionally reviewed all transactions during 2009 with companies in which such directors own any interest, for the purpose of ensuring that such transactions were approved in accordance with our Statement of Policy For the Review, Approval or Ratification of Transactions With Related Parties and, further, for the purpose of determining whether any of such transactions impacted the independence of such directors. For additional discussion of this issue, we refer you to the section on “Related Persons Transactions” beginning on page 37. The Board affirmatively determined that none of such independent directors is an officer or employee of the Company or any of our subsidiaries and none of such persons have any relationships which, in the opinion of our Board, would interfere with the exercise of independent judgment in carrying out the responsibilities of a director. Ownership of a significant amount of our stock, by itself, does not constitute a material relationship. It is the intention of the persons named in the enclosed proxy to vote the proxy for the election of the four Class I nominees, unless you withhold authority or, if applicable, your bank or broker fails to vote for or withholds authority to vote for the election of any or all of these nominees. Each of the nominees for election as director has indicated his or her willingness to serve, if elected, but in the event that any nominee at the time of the election is unable to serve or is otherwise unavailable for election, the Board, upon recommendation of the Nominating and Corporate Governance Committee, may select a substitute nominee, and in that event the persons named in the enclosed proxy intend to vote the proxy for the person so selected. If a substitute nominee is not so selected, such proxy will be voted for the election of the remaining nominees. At this time, the Board of Directors knows of no reason why any of the nominees would be unwilling or unable to serve, if elected. There are no arrangements or understandings between any of the nominees and any other person pursuant to which such nominees were selected. THE BOARD OF DIRECTORS RECOMMENDS A VOTE FOR THE CLASS I NOMINEES – SCOTT A. GLAZE; WILLIAM G. NIEZER; ROBERT N. TAYLOR; AND JOHN V. TIPPMANN, SR. 6 Table of Contents INFORMATION CONCERNING EXPERIENCE, QUALIFICATIONS, ATTRIBUTES AND SKILLS OF THE CLASS I NOMINEES Class I Nominees – Term to Expire in 2013 Scott A. Glaze Director Since:2008 Age:52 Scott A. Glaze has been employed, for more than twenty-five years, in various management capacities, at Fort Wayne Metals Research Products Corporation, the world's leading manufacturer of specialty wire for the medical device industry. He is currently the Chairman and Chief Executive Officer. Mr. Glaze has broad experience, as an entrepreneur, in organizing and managing various businesses, from commercial real estate to a successful local Irish Pub. Mr. Glaze holds degrees in Engineering and Business from Pursue University and Indiana University. He is a director of the Indiana Chamber of Commerce, the Fort Wayne-Allen County Economic Development Alliance and the Northeast Indiana Corporate Council. He brings to the Board the experience of a seasoned and successful entrepreneur, as well as a keen understanding of the financial needs of small businesses. William G. Niezer Director Since:1998 Age:59 William G. Niezer has been a Senior Vice President of the Fort Wayne operations of Wells Fargo Insurance Services, a national insurance broker, since 2002, and, since 2007, has been its Managing Director. Prior to that, he served as Managing Director of Acordia of Indiana, LLC, a privately held insurance brokerage which was sold to Wells Fargo. Mr. Niezer is a 1972 graduate of Xavier University. He comes to Tower’s board, and to his service as the chair of Tower’s Audit Committee, with an extensive background and skill in financial analysis, organizational structure, risk assessment and enterprise risk management. Robert N. Taylor Director Since:2008 Age:56 For the past eight years, Robert N. Taylorhas been President and Chief Executive Officer of Do It Best Corp., headquartered in Fort Wayne, Indiana. Do It Best Corp. is a world class, full-line, full-service, member-owned distributor of hardware, lumber and building materials in the home improvement industry, with sales of some $2.5 billion, with more than 4,000 member owners in the United States and 47 countries. In 2010, Mr. Taylor was elected chairman of the board of directors of the national Association of Wholesalers-Distributors, an industry trade group. He holds an undergraduate degree from Randolph Macon College and a degree in business administration from Old Dominion University. Mr. Taylor brings a wealth of experience and success in executive leadership and organizational management to Tower’s Board, as well as financial expertise and oversight. John V. Tippmann, Sr. Director Since:1999 Age:68 John V. Tippmann, Sr.is Chairman of the Tippmann Group, a position he has held since 1985. The Tippmann Group, through its three subsidiaries, owns and manages nearly 3.6 million square feet of office, commercial and industrial real estate throughout Indiana and elsewhere in the United States. His companies also operate frozen/refrigerated distribution warehouses and specialize in the design and construction of frozen food process and cold storage facilities. Mr. Tippmann’s vast knowledge of the Fort Wayne area real estate market, and the business aspects of the commercial real estate business, provides the Board with expertise regarding this important area of Tower’s lending activities. 7 Table of Contents INFORMATION CONCERNING EXPERIENCE, QUALIFICATIONS, ATTRIBUTES AND SKILLS OF THE CONTINUING DIRECTORS Class II Directors – Term to Expire in 2011 Kathryn D. Callen Director Since:2001 Age:54 Kathryn D. Callenholds a bachelor’s degree in finance from Indiana University and a master’s degree in business from Miami University. From 1987 through 1992 (when it was sold to the predecessor of Chase Bank), Ms. Callen served on the board of directors of Summcorp, a multi-bank holding company. While with Summcorp, she also served as president and as financial and operations principal of its Summcorp Financial Services brokerage subsidiary. Ms. Callen also has had extensive prior experience in the fields of trust operations and credit analysis. She was a mayoral appointee from 1989-1991 to the board of directors of the Fort Wayne Public Transportation Corporation, serving as its board chair from 1990-1991, and also served on the board of the Fort Wayne Parks and Recreation Department from 2000-2004. She is currently a member of the Board of Trustees at the University of Saint Francis (Academic Affairs and Finance Committees), a position she has held since 2001 and, since 2003, has been a trustee of the Canterbury School in Fort Wayne, Indiana. Since 2006, she has also been a member of the board of the Community Foundation of Greater Fort Wayne. Ms. Callen’s service on Tower’s Board and on its Audit Committee brings to these bodies seasoned and professionally trained skills and experience in all aspects of banking and trust operations, as well as financial analysis and experience in operating within a regulated environment. Jerome F. Henry, Jr. Director Since:1999 Age:59 Jerome F. Henry, Jr. is an entrepreneur who owns, controls or invests in numerous small business enterprises, from existing businesses to start-ups to turnarounds. Since 1970, Mr. Henry has been the owner and president of Midwest Pipe & Steel, Inc., a company specializing in steel sales and service, industrial scrap and steel brokerage. Mr. Henry is also President of Paragon Steel Trading, which sells excess prime, secondary and other grades of flat-rolled steel, and Paragon Tube Corporation, a manufacturer of steel tubing. Each company is headquartered in Fort Wayne. Mr. Henry has strong roots in the Fort Wayne business community and brings valuable experience to the Board regarding the business climate and trends within Tower’s market area. He actively participates in many local business groups and provides Tower with valuable insights with respect to the banking needs of small businesses. Debra A. Niezer Director Since:1998 Age:54 Debra A. Niezerhas been the Chief Operating Officer and Treasurer of AALCO Distributing Company, a beer distributor in Fort Wayne, since January 2002. Prior to that time, beginning in April 1995, Ms. Niezer was Vice President and Assistant Treasurer of AALCO. Ms. Niezer holds degrees in elementary education from St. Mary of the Woods College and from Indiana University. From 1989 to 1995, Ms. Niezer was a Vice President of NBD Bancorp (a predecessor of Chase Bank), with responsibility for its employee benefits programs. She brings an entrepreneur’s managerial insight to the Board, in its efforts to better serve the banking needs of Tower’s predominately small business clientele, and brings valuable experience regarding compensation and benefits policy and planning to her service on tower’s Compensation Committee. Joseph D. Ruffolo Director Since:1998 Age:68 Joseph D. Ruffolo has been a principal in Ruffolo Benson LLC, a business and financial consulting firm.In 1993, he retired early from the Norfolk Southern Corporation, where he was a member of its executive management committee.In 1987, he was appointed chief executive officer of North American Van Lines, which at the time was a subsidiary of PepsiCo, but was subsequently sold to Norfolk Southern.Ruffolo Benson also manages Main Street Venture Fund, LLC, a venture capital firm, which Mr. Ruffolo founded in 2006.Mr. Ruffolo holds a bachelor’s degree from the University of Wisconsin (1964). He is a director of Steel Dynamics, Inc., a publicly held steel manufacturing and metallics resources company, where he also serves as a member of its Compensation Committee, a member of its Audit Committee, and its Lead Director. Mr. Ruffolo’s extensive business experience, including experience as both chief operating officer and chief executive officer of a large unit of a publicly traded company, his extensive experience in financial and business analysis as both a venture capital investor and consultant, and his collegial management style and leadership commend his skills and experience to the Board and to the Compensation Committee, for which Mr. Ruffolo serves as Chairman. 8 Table of Contents Class III Directors – Term to Expire in 2012 Keith E. Busse Director Since:1998 Age:66 Keith E. Busse is the Chairman, Chief Executive Officer and a director of Steel Dynamics, Inc., a publicly held steel manufacturing and metallics resources company, which he co-founded in 1993. Mr. Busse is also a director of Accuride Corporation, a large publicly held manufacturer and supplier of commercial vehicle wheels and other commercial vehicle components, where he also serves on its Audit and Compensation Committees. Prior to 1993, for a period of twenty-one years, Mr. Busse worked for Nucor Corporation in various capacities, including general manager of its Vulcraft subsidiary in St. Joe, Indiana. In 1986, Mr. Busse was appointed by Nucor to be the general manager of and to head the construction and operation of the world’s first flat rolled steel mini-mill utilizing thin slab casting steel technology. Mr. Busse holds an undergraduate degree in accounting from International Business College and a degree in business finance from St. Francis College (now the University of St. Francis). He also holds a master’s degree in business administration from Indiana University. Mr. Busse was named Steelmaker of the Year in 2005 by the Association of Iron and Steel Technology and was named by Business Week Magazine as one of the Top 10 entrepreneurs in the United States. Mr. Busse brings to the board and to his Board Chairmanship, as well as to his Audit Committee service, a rare array of skills, training and experience in financial analysis, leadership, innovation, entrepreneurship and successful business enterprise. Michael D. Cahill Director Since:2007 Age: 49 Michael D. Cahill is the Chief Executive Officer of both the Company and the Bank.He has been an Executive Vice President of the Company since November 2004, and was Chief Operating Officer of the Company from October 2006 through July 2008 when he was named Chief Executive Officer. Mr. Cahill has also served as the Chief Executive Officer and President of our subsidiary, Tower Bank and Trust since October 2006. From June 2004 to April 2007, Mr. Cahill served as Chief Financial Officer of the Company.From 2001 until joining the Bank, Mr. Cahill served as Chief Financial Officer for Physicians Health Plan of Northern Indiana.Prior to 2001, he served as Chief Financial Officer for CB Richard Ellis/Sturges. Mr. Cahill’s financial skills and background, his other, non-bank-related business experience, his studied, analytical and comprehensive planning methodology and his demonstrated executive leadership qualities make his presence on the Board, as a management director, invaluable. Donald F. Schenkel Director Since:1998 Age:68 Donald F. Schenkelserved as Chairman of theBoard and President and Chief Executive Officer of the Company and of Tower Bank, from its inception in 1998 until July 2008, at which he relinquished the position of President and Chief Executive Officer and remained as Board Chairman only. In December 2008, Mr. Schenkel retired as Board Chairman but has retained his position as a Class III director of the Company and the Bank. Mr. Schenkel’s vast banking experience of over thirty-five years, including services as First Vice President of NBD Bank, a predecessor of Chase Bank, as well as its Division Head of Retail Banking and Private Banking, provides the Board with valuable experience in the business of banking and in operating within a regulated environment. 9 Table of Contents Irene A. Walters Director Since:1998 Age:67 Irene A. Walters, since 1995, has been the Executive Director of University Relations and Communications at Indiana University-Purdue University Fort Wayne.Prior to that, from 1987-1995, she was employed by the City of Fort Wayne as Executive Director of the City’s 1994 Bicentennial Celebration Council, with overall responsibility to plan, coordinate and execute the dozens of city-wide events and projects related to that event. From 1997-2000, Ms. Walters was also appointed as Co-Chair of Fort Wayne’s Millennium Celebration programs and events, and, during 1997-1998 also led Fort Wayne’s successful efforts to be named an All-America City (1998) by the National Civic League. Ms. Walters holds a bachelor of arts degree from the University of Michigan and Boston University. As a community volunteer, she has been president of, has led annual operating or capital fund drives for, or has chaired more than a dozen local not-for-profit organizations, including United Way of Allen County, American Cancer Society, Downtown Fort Wayne Rotary, YWCA, Invent Tomorrow (Comprehensive Community Visioning) and Francine’s Friends (Cancer Screening), and has served on the boards of dozens of other agencies or groups, such as the Fort Wayne Redevelopment Authority, the Fort Wayne and Allen County Convention and Visitor’s Bureau, Friends of the Rivers, and Leadership Fort Wayne. Ms. Walters’ broad community involvement, in multiple leadership capacities, brings to the Board a comprehensive link to and understanding of the community which Tower serves. Ms. Niezer is the sister-in-law of Mr. Niezer. There are no other family relationships among the directors and executive officers of the Company. 10 Table of Contents SECURITY OWNERSHIP OF MANAGEMENT, DIRECTORS AND CERTAIN BENEFICIAL OWNERS The following tables provide information regarding the beneficial ownership of Tower Financial Corporation’s common stock by all directors, each executive officer listed in the Summary Compensation Table, all directors and executive officers as a group, and other persons who are known to Tower to be the owners of more than five percent of Tower’s outstanding common stock. In accordance with Rule 13d-3 under the Securities Exchange Act of 1934, a person is deemed to be the beneficial owner of any shares of common stock over which that person has sole or shared voting or investment power, or has a right to acquire beneficial ownership at any time within 60 days from the date as of which beneficial ownership is being determined. As used herein, “voting power” is the power to vote or direct the voting of shares and “investment power” is the power to dispose or direct the disposition of shares. This includes all shares held directly as well as by spouses and minor children, in trust and other indirect ownership, over which shares the named individuals effectively exercise sole or share voting or investment power. Executive Officers and Directors Shares Owned as of March10, 2010 Name Sole Voting and Investment Power Shared Voting and Investment Power Shares Subject to Options Restricted Shares Total Beneficial Ownership Percent of Class (%) (1) Wendell L. Bontrager - * Keith E. Busse - - % Michael D. Cahill - - * Kathryn D. Callen - - * Scott A. Glaze - - - * Jerome F. Henry, Jr. - - - % Debra A. Niezer - - * William G. Niezer - - * Joseph R. Ruffolo - - * Richard R. Sawyer - * Donald F. Schenkel - - - * Gary D. Shearer - * Charles J. Surack - * Robert N. Taylor - * John V. Tippmann, Jr. - - - % Irene A. Walters - - * All directors and executive officers as a group (16 persons) % 11 Table of Contents * L ess than 1% 1. The percentages shown are based on 4,412,823 shares outstanding as of March 10, 2010, plus for each person or group, the number of shares that the person or group has the right to acquire within 60 days pursuant to options granted under the Company’s 1998 and 2001 Stock Option and Incentive Plans, as well as the number of shares that the person or group has the right to convert from preferred shares to common shares. 2. Includes 7,361 vested shares held in the Company’s 401(k) account. 3. Includes 83,056 shares of common stock available for conversion from preferred shares. 4. The Busse Family Investment Company, LLC owns 22,000 shares of the issuer’s common stock.Mr. Busse disclaims all beneficial interest in such shares, in that he holds neither sole nor shared voting or investment power over such shares, such authority being lodged with a board of managers, not including Mr. Busse.Such shares are included herin soley because of Mr. Busse’s possible pecuniary interest in a portion of such shares. 5. Includes 6,417 vested shares held in the Company’s 401(k) account. 6. Includes 4,153 shares of common stock available for conversion from preferred shares 7. Shares held by Mrs. Callen’s children. 8. Includes 16,611 shares of common stock available for conversion from preferred shares 9. Includes 4,153 shares of common stock available for conversion from preferred shares Shares held by Mrs. Neizer’s husband and children Shares held by Mr. Neizer’s wife and children Includes 12,458 shares of common stock available for conversion from preferred shares Includes 15,000 shares held by Mr. Ruffolo’s trust account, 1,100 shares held by Mr. Ruffolo’s wife, and 12,458 shares of common stock available for conversion from preferred shares owned by Mr. Ruffolo’s wife. Includes 1,481 vested shares held in the Company’s 401(k) account Shares held by Mr. Sawyer’s wife Includes 4,087 vested shares held in the Company’s 401(k) account and 4,983 shares of common stock available for conversion from preferred shares. Includes 8,749 vested shares held in the Company’s 401(k) account. Includes 166,113 shares of common stock available for conversion from preferred shares Shares held by Mrs. Walter’s husband 12 Table of Contents Other Principal Shareholders as of March 10, 2010 Name and Address Amount of Beneficial Ownership Percent of Class Edwin Fraser(+) 195 Marine Street Farmingdale, NY 11735 % Louis G. Mohlman (++) 429 East Dupont Road, Suite 120 Fort Wayne, IN 46825 % + Based on Schedule 13G filed with the Securities Exchange Commission by Mr. Fraser.Mr. Fraser resides at 195 Marine Street, Farmingdale, New York 11735. Mr. Fraser has the sole authority to vote 133,090 shares and shared authority to vote 125,434 shares. The shares for which Mr. Fraser has shared voting power include shares beneficially owned by Mr. Fraser’s wife and shares beneficially owned in trusts for members of Mr. Fraser’s family for which Mrs. Fraser is the trustee. ++Based on Schedule 13G filed with the Securities and Exchange Commission by Mr. Mohlman.The number of shares beneficially owned, over which Mr. Mohlman has shared power to vote, is an aggregate number based upon the shares held in various discretionary accounts of clients of Mohlman Asset Management, LLC, of which Mr. Mohlman is the Sole Member.No individual client owns more than five percent of the class. Code of Business Conduct and Ethics The Company has adopted a Code of Business Conduct and Ethics (the “Code”) that applies to all of the Company’s directors, officers and employees, including its principal executive officer, principal financial officer, principal accounting officer and controller. The Code is posted on the Company’s website at www.towerbank.net. The Company intends to disclose any amendments to the Code by posting such amendments on its website. In addition, any waivers of the Code for directors or executive officers of the Company will be disclosed in an SEC filing in a Current Report on Form 8-K. Shareholder Communications The Board of Directors of the Company has implemented a process whereby shareholders may send communications to the Board’s attention. Any shareholder desiring to communicate with the Board, or one or more specific members thereof, should communicate in a writing addressed to Tower Financial Corporation, Board of Directors, c/o Secretary, 116 East Berry Street, Fort Wayne, Indiana 46802. The Secretary of the Company has been instructed by the Board to promptly forward all such communications to the specified addressees thereof. Section 16(a) Beneficial Ownership Reporting Compliance Section 16(a) of the Securities Exchange Act of 1934 requires the Company’s principal executive officers, or named executive officers, as well as directors to file reports of ownership with the Securities and Exchange Commission. Such persons also are required to furnish the Company with copies of all Section 16(a) forms they file. Based solely on its review of copies of such forms received by us, or written representations from certain reporting persons that no filings were required for those persons, we believe that during 2009 all Section 16 filing requirements by all directors and officers were timely met, except for the following: John V. Tippmann, Sr. filed 2 Form 4’s late, involving a 12,000 share purchase on October 2, 2009 filed 101 days late and a 45,800 share purchase on October 9, 2009 filed 94 days late; Keith E. Busse filed four Form 4’s late, involving a 392 share purchase on November 13, 2009 filed 6 days late, a 100 share purchase on November 16, 2009 filed 5 days late, a 400 share purchase on November 17, 2009 filed 4 days late, and a 5,508 share purchase on November 18, 2009 filed 3 days late; and Jerome F. Henry, Jr, involving a 1,000 share purchase on December 28, 2009 filed 14 days late. 13 Table of Contents COMPENSATION COMMITTEE REPORT Tower Financial Corporation’s Compensation Committee has reviewed and discussed the Compensation Discussion and Analysis required by item 402(b) of Regulation S-K with management and, based on such review and discussion, has recommended to the Board that the following Compensation Discussion and Analysis be included in the Proxy Statement and, as incorporated by reference, in our Annual Report on Form 10-K. The Compensation Committee Joseph D. Ruffolo, Chair Debra A. Niezer Robert N. Taylor Date:March 31, 2010 EXECUTIVE COMPENSATION AND RELATED INFORMATION Compensation Discussion and Analysis The following Compensation Discussion and Analysis may contain statements regarding future individual and company performance targets or goals. We have disclosed these targets or goals in the limited context of Tower Financial Corporation’s compensation programs; and, therefore, you should not take these statements to be statements of management’s expectations or estimates of results or other guidance. We specifically caution investors not to apply any such statements to other contexts. Introduction The following Compensation Discussion and Analysis, or CD&A, addresses the philosophy, principles, and analysis underlying the compensation decision-making process for our executive officers named in the Summary Compensation table. In addition, this CD&A provides perspective to the data presented in the tables that follow. The Compensation Committee, or Committee, of our Board of Directors has responsibility for establishing, implementing and continually monitoring our compensation plans, arrangements and programs, as well as ensuring that they adhere to our compensation principles and philosophy. The Committee annually or more frequently evaluates and establishes the compensation of our Chief Executive Officer, our Chief Financial Officer and the Named Executive Officers included in the Summary Compensation table, as well as certain other senior officers and, for risk assessment purposes, all employees involved in bank lending activities. The Committee reviews and approves annual compensation, annual incentive opportunity levels, long-term incentive opportunity levels, any special or supplemental benefits for Named Executive Officers, as well as certain other senior officers, and grants and awards under our compensation plans. The Committee also reviews and approves incentive compensation plans in general and equity-based plans in particular for Named Executive Officers and certain other senior officers, as well as for directors, and recommends such plans to the Board of Directors for ultimate approval. The following CD&A addresses: · our “Compensation Philosophy and Objectives,” beginning on page 15; · each component of our compensation program, set forth in the section entitled “Primary Components of Our Compensation Program,” beginning on page 17; · an analysis of why we selected each component, including base salaries, short-term incentives and long-term incentives; · how we determine base compensation levels, including how we assess the competitiveness of our compensation (see “Use of Outside Consultants: Benchmarking” beginning on page 14); and amounts and formulas for pay (also described with each element of compensation, including base salaries, short-term incentives and long-term incentives); and 14 Table of Contents · why and how we establish the underlying bases for the possibility of earning any incentive compensation, as well as the bases for individual incentive awards. Administration of our Compensation Program The Compensation Committee During the major part of 2009, the Compensation Committee was comprised of three members, Michael S. Gouloff, who served as Chair, Joseph D. Ruffolo and Debra A. Niezer. In November of 2009, Mr. Gouloff resigned from the Board of Directors and relinquished his role as Chair of the Compensation Committee, at which time Mr. Ruffolo assumed the role of Committee Chair.The Board appointed Mr. Robert Taylor to the Committee on January 1, 2010, to fill the vacancy.Each member meets the “independence” requirements of the rule of Nasdaq Global Market, is a “Non-Employee Director” as defined in Rule 16b-3 under the Securities Exchange Act of 1934, as amended, and is an “Outside Director,” as defined by the regulations under Section 162(m) of the Internal Revenue Code of 1986, as amended. The Committee operates under a written charter adopted by the Board, which is available online at www.towerbank.net under the link “Investor Relations, Corporate Overview, Committee Charters.” Role of Executive Officers in Compensation Decisions While the Compensation Committee approves, or in some cases, recommends for the approval to our Board of Directors, all aspects of executive compensation, nonetheless, in making its determinations, the Committee seeks input and recommendations from Michael D. Cahill, our Chief Executive Officer, regarding such elements as annual base salary, annual incentive opportunity, long-term incentives, grants and awards of incentive compensation, and any special or supplemental benefits for senior and executive management. Furthermore, the Committee may seek certain information and compensation recommendations directly from our Chairman, from our Chief Financial Officer, from the President/CEO of our Trust subsidiary, and from our Human Resources Department regarding executives on their respective staffs or regarding the Named Executive Officers. The Committee may or may not accept the Chief Executive Officer’s or the other officers’ recommendations, and exercises its discretion in setting, recommending or modifying any awards or adjustments. Neither the Chief Executive Officer, nor any of the Named Executive Officers are involved in the Committee’s deliberations and decision-making process. Our Chief Executive Officer also provides a self-assessment of his performance to the Committee for review at the end of each year, as well as other executive officer performance summaries and recommendations.Our Chief Executive Officer, our Chief Financial Officer and our Human Resources Department also from time to time, develop proposals relating to potential changes in compensation programs, for review and action by the Committee.Our Chief Executive Officer and Director of Human Resources provide the Committee with data necessary to evaluate and implement compensation proposals and programs, and, as necessary, works with outside consultants to provide data and information related to the Committee’s needs and objectives. Compensation Principles and Philosophy We believe that we will be best able to attract and retain qualified executive officers within our regional competitive financial services industry by the establishment of a compensation system that is both competitive in the financial services marketplace, when compared to peer companies, and is also internally equitable based upon factors such as Company performance, individual performance, responsibility levels and prior experience. The main principles of our compensation philosophy include the following: · total compensation opportunity should be reasonably comparable to the marketplace for smaller regional banks when our performance achieves or exceeds targeted results; · a portion of total direct compensation should consist of variable compensation, grounded, however, in bottom-line profitability and allocated on a pay-for-performance approach that is capable of objective measurement; and 15 Table of Contents · additional compensation may occasionally be earned as a result of a more subjective assessment of an executive’s special contribution. The objectives of our executive compensation program are to: · attract, motivate and retain experienced executive officers; · enhance individual performance through incentives that are grounded in overall Company profitability and are not measured by the attainment of goals that are unrelated to profitable business activity; · align an executive’s incentives, to the extent practicable, with the business unit and company areas most directly impacted by that executive’s leadership and performance; · disconnect risk-taking from compensation; · increase shareholder value; and · improve our overall performance. We strive to meet these objectives, while attempting to maintain market-competitive pay levels, being careful to make efficient use of our shares as a component of incentive compensation, when appropriate, and ensuring that we have predictable expense recognition. Use of Outside Consultants: Benchmarking Current compensation programs are based on the establishment of compensation that aspires to be competitive with the level of compensation paid to peers, not only to attract quality executive talent but also to reduce the likelihood that we lose executive talent – and in turn, actual banking and trust business – to other financial institutions. In making compensation decisions, we review the following factors: · Comparison of salary and total compensation against a similarly positioned and situated peer group · Comparison of salary and total compensation against positions with similar responsibilities within the Company · Comparison with salary and total compensation information obtained in the recruiting and discussion process with current and potential employees · Review the ability to replace key staff positions in our market for existing duties along with the relative importance of the role at the Company The Committee has the authority to hire a compensation consultant and other advisors throughout the year for advice on executive compensation. The Committee has direct access to the consultant for issues that may be related to executive compensation and benefits. In addition to compensation consultants, the Committee has access to outside legal counsel or other experts as needed. We engaged the services of AMALFI Consulting, LLC during early 2008 to assist us in compiling a representative peer group. This peer group contained twenty publicly traded banks located in the Midwest, with assets at the end of 2007 between $561 million and $1.119 billion. The average size was $780.8 million in assets. Our asset size at the end of 2007 was $706.5 million, $696.5 million at the end of 2008, and $645.4 million at the end of 2009, with an uncharacteristically strong and large Trust subsidiary in comparison with our selected peers. The Committee and Management feel banks of similar asset size offer the best comparison because they usually have a similar number of employees, tend to have like structures, and the senior positions will have similar responsibilities based on job title and function.We also choose a peer group located within our geographical area to minimize the effects of larger metropolitan areas when cost of living differences could make the data less applicable to our local market. The following is the peer group selected by AMALFI as constituting an appropriate peer group, and the Committee determined that, for 2009, based upon publicly available data for each company, the peer group remained appropriate: 16 Table of Contents Company Ticker Company Ticker First Citizens Banc Corp. FCZA Ohio Valley Banc Corp. OVBC Dearborn Bancorp, Inc. DEAR Monroe Bancorp MROE Home Federal Bancorp HOMF O.A.K. Financial Corporation OKFC AmeriServ Financial, Inc. ASRV Fidelity Bancorp, Inc. FSBI Lincoln Bancorp LNCB DCB Financial Corp. DCBF Community Bank Shares of Indiana, Inc. CBIN Northern States Financial Corporation NSFC Farmers & Merchants Bancorp, Inc. FMAO Fentura Financial, Inc. FETM Farmers National Banc Corp. FMNB LCNB Corp. LCNB United Bancorp., Inc. UBMI Cordorus Valley Bancorp, Inc. CVLY IBT Bancorp, Inc. IRW Rurban Financial Corp. RBNF The AMALFI Consulting, LLC report was prepared solely for the use of our Compensation Committee and contained detailed information on the peer group, including cash compensation, incentive compensation, total cash compensation, long-term incentives and executive benefits. Using our identified peer group, we continue to update data annually using the public information available.Based on current data, the committee feels the selected peer group is still appropriate.However, Lincoln Bancorp has been removed due to its acquisition by a larger institution.Having observed relatively small changes in the data from previous years, we continued to utilize the AMALFI Consulting, LLC report and age the data as appropriate. Both the Committee and the Board of Directors believe that being cognizant of peer group salary benchmarks are useful starting points from which to assess the adequacy of each component of our compensation program. We do not, however, benchmark to any particular percentile level.This data, combined with the Committee’s exercise of its own independent judgment, both as to base incentives and overall compensation, enables us to establish compensation that is at the very least marginally competitive with the level of compensation paid to peer companies. Primary Components of Our Compensation Program The principal components of our compensation program can include one or more of the following components: · Base Salary · Performance-Based Cash Incentive Compensation · Equity Incentive Compensation · Deferred Compensation and other Benefits Base Salary Base salary is designed to provide reasonably competitive levels of compensation to our executives, based upon their experience, duties and scope of responsibility. We view base salaries as providing an essential level of compensation that is necessary to recruit and retain qualified executives and because it enables the Committee to employ annual base salary adjustments to reflect an individual’s performance or changed responsibilities.We aim for total compensation for Messrs. Cahill, Shearer, Bontrager, and Sawyer and other senior officers at or near the 50th percentile level.Variable pay has not been a large component of our executive compensation program over the past several years for two reasons.First, annual cash incentives have been relatively small due to the difficult earnings environment and the fact that we believe that variable incentive pay should be based upon Company profitability.Second, long term incentives have not been a significant part of our compensation package.In 2010, more focus will be put on the development of long term incentive including equity incentives Base salary levels are also important because we generally tie the amount of incentive compensation to an executive’s base compensation – that is, as discussed below under “Performance-Based Incentive Compensation,” incentive compensation is generally denominated as a percent of one’s base salary. As previously described, we target individual base salaries to reflect competitive levels of salary in our marketplace, while aiming for total compensation for Messrs. Cahill, Shearer, Bontrager, Sawyer and other senior officers to begin at the 50th percentile level with appropriate upward or downward adjustments made to reflect experience level, expertise, and complexity of the role, and of course, individual performance. 17 Table of Contents Within these guidelines, we annually consider and re-assess the individual’s position, responsibility and duty, as well as experience, qualifications, past performance and future potential are considered as part of the Committee’s performance review process. Adjustments to salary levels are based on the Committee’s assessment of these criteria through review of the following data: · market studies provided by AMALFI Consulting, LLC, by the Indiana Bankers Association or by others; · proxy data we gather from companies of comparable size and location; · summaries of each executive’s total compensation; and · individual performance reviews prepared annually by management and further reviewed by the Committee. On December 17, 2009, the Committee reviewed base salary increases for 2010 and, after holding base salaries steady for 2009, determined that adjustments were warranted for certain executives in 2010. The base salary for Michael D. Cahill, President and Chief Executive Officer and President of Tower Bank & Trust Company, was increased from $180,000 for 2009 to $200,000 for 2010, effective February 1, 2010.The Committee recognized the fact that Mr. Cahill had not received an increase in his base salary since 2006, even though he had assumed roles of increasing responsibility.The Committee saw retention of his leadership as key to the Company attaining its profitability goals.Data from 2008 and 2009 would require that, to be at the 50th percentile level, Mr. Cahill’s base salary would have to be $235,000 annually.Although the Committee believes that Mr. Cahill’s skills and job performance merits the larger base salary, both the Committee and Mr. Cahill did not feel that the 2010 budget could support such a large increase in Mr. Cahill’s base salary for 2010.Nonetheless, it is the intent of the Committee to continue to move Mr. Cahill towards a more competitive base salary, if all other metrics support such an adjustment. The Committee approved a slight increase in the annual salary of Gary D. Shearer, President of Trust subsidiary moving his annual base compensation to $153,000 from the 2009 level of $150,000.Because the Trust Company is unique amongst our peers, data has been difficult to obtain allowing a true “apples to apples” comparison of salaries.In 2009, data became available that supported this increase of Mr. Shearer’s base salary, while still remaining at the 50th percentile. The Committee also evaluated the data for chief financial officer salaries.Solely at Mr. Sawyer’s request, however, the Committee agreed to maintain his base salary for 2010 at $135,000. Wendell Bontrager was promoted to Chief Lending Officer in 2008 and moved to his current salary of $135,000 in May of that year.Upon review of current data, the 50th percentile would reflect an annual base salary of $144,000 for this position.The Committee recommended a four percent (4%) increase in Mr. Bontrager’s base salary, but gave him the option of taking the increase over the course of the year or receiving the increase as a lump sum in 2010.Mr. Bontrager chose to take the increase in a lump sum payment of $5,400, thus leaving his annual base salary flat for 2010 at $135,000. The Committee is fully mindful that a number of the Company’s current senior executive team members are paid salaries that are below the 50th percentile, in large part because of the need to keep expenses as low as practical in the current environment.And the Committee is appreciative of the dedication, loyalty and commitment to Tower Bank these employees have evidenced by choosing to work here under the circumstances. Performance-Based Cash Incentive Compensation The original intent of the 2009 Officer Incentive Plan was to reward Officers of the Bank and the Trust Company on the overall performance of Tower Financial Corporation.Goals were established, predicated, however, on Tower Financial Corporation’s net income, with secondary consideration given to subsidiary performance metrics (Tower Bank and/or Tower Trust Company, as appropriate) , as well as department performance metrics.Individual goals were set by the Officer’s direct supervisor to support the attainment of the departmental goals. 18 Table of Contents The size of the individual award would have been based on the “percent of base salary” classification approved for each officer.For 2009, the levels were: Title Threshold Target Maximum Officer % % % Assistant Vice President % % % Vice President % % % First Vice President % % % Senior Vice President % % % Exec. VP and above % % % Subsidiary Factors were: Subsidiary Factors (Bank) Factor (Weight) Threshold Target Maximum Net Income (40%) $
